Lawrence, C. C. J.
Plaintiffs have a verdict against the defendant in an automobile accident ease tried before me and a jury at the Monmouth Circuit. Defendant took out the present rule and argues for a new trial on the ground that the award of $1,000 to Seheraldi, covering the breaking of his car in the accident, certain alleged disbursements and loss of earnings, and a bump or bruise on his forehead, is excessive, and inconsistent with that of $350 to the other plaintiff—Schmidt—who received an injury to his right hand, involving cuts and a broken knuckle. It is not suggested, however, that the latter should be disturbed, the criticism being directed entirely to the former. hTo rule was applied for as to an inadequacy in the verdict in favor of Schmidt and that question is consequently not before me.
Considering the evidence submitted at the trial, the conclusion is that the Seheraldi award is excessive and should be reduced to $750. If he will consent to accept that sum, the rule to show cause will be discharged, otherwise it will be made absolute as to damages only.